Citation Nr: 0933992	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-21 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than May 28, 1998 
for the grant of a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability(ies), to include on the basis of clear and 
unmistakable error (CUE) in an April 1970 RO rating decision. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and R.C.




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
October 1969.         

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision, in which the New York, New York, Regional Office 
(RO), in pertinent part, denied service connection for 
Tourette's syndrome.  In October 2001, the Board remanded 
this case for additional development.  Subsequently, the case 
was transferred to the Cleveland, Ohio RO.  In an August 2003 
rating decision, the Cleveland RO in part, granted a claim 
for a TDIU, effective May 28, 1998.  The Veteran filed a 
Notice of Disagreement (NOD) with regard to the effective 
date assigned for a TDIU.  

In September 2004, the Board remanded the case for issuance 
of a Statement of the Case (SOC) on the earlier effective 
date claim.  The Veteran has since completed an appeal to the 
Board of this issue through a timely filed VA Form 9 
(Substantive Appeal).  

When the case came back to the Board, it again remanded this 
case in December 2008 for the RO to initially consider the 
claim for an earlier effective date or a TDIU in connection 
with the inextricably-intertwined issue of CUE in an April 
1970 RO rating decision.  The matter has since returned for 
further appellate review.


FINDINGS OF FACT

1.	The current assigned effective date for a TDIU is May 
28, 1998, the date of receipt of the Veteran's claim for 
entitlement to that benefit.  There is no earlier pending 
unadjudicated claim of record.  The Veteran also has not been 
awarded service connection for any claimed disability prior 
to May 28, 1998. 

2.	The RO's April 1970 rating decision that denied service 
connection for a nervous disorder and tics, and for active 
psychosis, was not clearly flawed or undebatably erroneous.  
Rather, considering the medical  evidence then of record, 
there was a valid basis under applicable law upon which the 
RO determined that the Veteran had a pre-existing condition 
which did not undergo qualifying aggravation during service. 


CONCLUSIONS OF LAW

1.	The criteria for an effective date prior to May 28, 1998 
for the award of a TDIU are not met.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5110 (West 2002 & Supp. 2009);38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 3.400, 4.16 (2008).

2.	The RO's April 1970 rating decision that denied service 
connection for a nervous disorder and tics, and for active 
psychosis, was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 5109A(b) (West 2002); 38 C.F.R. § 3.105(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  The Board notes 
that a regulatory amendment effective for claims pending as 
of or filed after May 30, 2008 removed the requirement that 
VA specifically request the claimant to provide any evidence 
in his or her possession that pertains to the claim.  73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008), to be codified later at 
38 C.F.R § 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The Veteran is appealing the initial effective date assigned 
following the RO's August 2003 rating decision that granted 
entitlement to a TDIU.  The RO had granted a TDIU concurrent 
with a grant of service connection and initial 70 percent 
rating for Tourette's syndrome with psychoneurotic, obsessive 
compulsive and panic disorders.  The award of a TDIU 
constituted essentially an increased disability rating 
premised upon service-connected psychiatric disability.  

Where a claim for service connection has been substantiated 
and an initial rating and effective date assigned, the filing 
of a NOD with the RO's decision as to the assigned disability 
rating does not trigger additional 38 U.S.C.A. § 5103(a) 
notice. The claimant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to either 
of these "downstream elements."  See Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008); see also Dunlap v. Nicholson, 
21 Vet. App. 112, 119 (2007).  Here, the RO was not required 
to apprise the Veteran of the requirements of the VCAA as 
these would have pertained to the claim for an earlier 
effective date for a TDIU.  In any event, the Veteran has 
been provided November 2005 and June 2009 Supplemental SOCs 
(SSOCs) which explained what evidence was required to 
substantiate the earlier effective date claim on appeal, and 
cited to the applicable laws and regulations.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining extensive records of 
VA outpatient treatment.  In support of his claim the Veteran 
has provided several personal statements.  He has also 
testified at a November 2005 hearing before a Decision Review 
Officer at the RO.  The record as it stands includes 
sufficient competent evidence to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  Under these circumstances, no 
further action is necessary to assist the Veteran.

Moreover, a significant component of the present claim for an 
earlier effective date for a TDIU is the Veteran's assertion 
that there was CUE in the RO's April 1970 rating decision 
that adjudicated and denied a claim for service connection 
for a nervous disorder.  Pertaining to this contention, there 
was no legal obligation on VA's part to provide the appellant 
with notice or assistance for purposes of development of this 
claim.  The Court has held that the provisions of the VCAA do 
not apply to CUE claims, irrespective of whether the decision 
in question was issued by the RO or Board.  See Parker v. 
Principi, 15 Vet. App. 407 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  See 
also 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  Thus, the 
Board may fairly adjudicate on the merits the Veteran's claim 
for CUE in a prior rating decision as it involves the instant 
matter. 

Analysis of the Claim

The provisions for the determination of an effective date of 
an award of disability compensation are set forth in 
38 U.S.C.A. § 5110.  The general rule with regard to an award 
of increased compensation (which includes a claim for TDIU) 
is that the effective date for such an award will be the date 
the claim was received or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies where the 
evidence demonstrates that a factually ascertainable increase 
in disability occurred during the one-year period preceding 
the date of receipt of the claim for increased compensation.  
Otherwise, the effective date remains the date the claim is 
received. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r).  A "claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. 38 C.F.R. § 3.155(a); Criswell v. Nicholson, 20 Vet. 
App. 501 (2006); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 
(Fed. Cir. 2006) (holding that the plain language of the 
regulations require a claimant to have an intent to file a 
claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 
1353 (Fed. Cir. 1999) (noting that even an informal claim for 
benefits must be in writing). 

In addition, under 38 C.F.R. § 3.157(b) once a formal claim 
for compensation has been allowed, receipt of one of the 
following will be accepted as an informal claim for increased 
benefits: the report of examination or hospitalization at a 
VA or uniformed services medical facility, evidence from a 
private physician or layperson that shows the reasonable 
probability of entitlement to benefits, or examination 
reports or clinical records from State medical facilities or 
other institutions. 

Total disability ratings are authorized for any disability or 
combination of disabilities provided the schedular rating is 
less than total, where the disabled person is unable to 
secure and maintain substantially gainful employment because 
of the severity of his service-connected disabilities.  If 
there is only one such disability, it must be ratable at 60 
percent or more.  Provided instead, there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional service-
connected disability to bring the combined rating to at least 
70 percent.  38 C.F.R. §§ 4.15, 4.16. 

If the claimant does not meet the minimum percentage rating 
requirements of section 4.16(a) for consideration of a TDIU, 
he or she may still be entitled to the benefit sought where 
the circumstances of the case present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards to warrant a 
TDIU on an extra-schedular basis.  38 C.F.R. §§ 3.321(b)(1), 
4.16(b).  While the procedures for assignment of a total 
disability rating on an extraschedular basis would require 
referral to the RO for further disposition, where the record 
does not contain evidence that would render such claim 
plausible the Board may deny entitlement to an extraschedular 
evaluation in the first instance. VAOPGCPREC 6-96 (Aug. 16, 
1996). See also Floyd v. Brown, 9 Vet. App. 88, 95 (1995).

The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability consists of a 
showing that the veteran is "[in]capable of performing the 
physical and mental acts required by employment," and is not 
based solely on whether the veteran is unemployed or has 
difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Rather, the record must demonstrate some 
factor which takes the claimant's situation outside the norm 
of such a case, since the VA rating schedule already is 
designed to take into consideration impairment that renders 
it difficult to obtain and keep employment. Id.; see also 
38 C.F.R. §§ 4.1, 4.15. 
 
Other factors that receive consideration in determining 
whether a veteran is unemployable include his employment 
history, level of education and vocational attainment.  See 
38 C.F.R. § 4.16(b).  See also Ferraro v. Derwinski, 1 Vet. 
App. 326, 331-332 (1991).

The currently-assigned effective date for the receipt of a 
TDIU is May 28, 1998, based upon the date on which the 
Veteran filed correspondence with the RO indicating he was 
seeking a total disability rating premised upon 
unemployability. The RO's August 2003 rating decision on 
appeal recognized that correspondence as an informal claim 
for TDIU benefits, and awarded a TDIU retroactively from that 
date.  

Based initially upon application of the law governing 
assignment of effective dates, the currently-assigned May 28, 
1998 effective date represents the earliest plausible 
beginning date of VA benefits entitlement.  The Veteran's May 
1998 correspondence with the RO constitutes the earliest 
recognizable date of claim.  Moreover, apart from the date of 
claim, the Veteran did not meet the substantive requirements 
for a TDIU any earlier.  The Veteran did not have any 
service-connected disability prior to May 1998.  He first met 
the schedular rating criteria for a TDIU on May 28, 1998, 
which is the same date that service connection was first 
awarded.  Specifically, service connection was granted for 
Tourette's syndrome, manifested by psychoneurotic, obsessive-
compulsive and panic disorders, rated at 70 percent 
disabling; for tinnitus, rated at 10 percent; and for right 
ear hearing loss rated noncompensable, all with an effective 
date of May 28, 1998.  Consequently, the earliest date the a 
TDIU could have been assigned on either a schedular, or 
extraschedular basis is May 28, 1998.  As stated, this date 
also constitutes the relevant date of claim, which is 
determinative in itself of the effective date.  38 C.F.R. § 
3.400(o)(1).  

Since there was no disability adjudicated service-connected 
prior to May 1998, the Veteran also cannot obtain disability 
compensation for the year preceding the relevant date of 
claim, per 38 C.F.R. § 3.400(o)(2), which permits an award of 
benefits one-year before the date of claim if otherwise 
factually warranted.  Thus, the date of receipt of claim 
delimits an effective date of May 28, 1998. 

The Board's review of the claims file denotes that several 
years ago the Veteran filed correspondence that pertained to 
employment status, but which cannot be construed as a 
previous TDIU claim under the circumstances. When filing an 
August 1973 petition to reopen a claim that the RO had 
originally denied in April 1970, the Veteran raised the issue 
that he was "unable to obtain work due to this condition."  
Under general circumstances, an allegation of inability to 
work due to service-connected disability, particularly where 
stated in connection with any evidence of the same, will be 
accepted as an informal claim for a TDIU.  See e.g., Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  See also 
38 C.F.R. § 3.155(a).  However, at the time of the Veteran's 
1973 statement he did not have an actual service-connected 
disability, as he was not awarded service connection for the 
condition of Tourette's syndrome with associated 
manifestations until many years thereafter.  The August 1973 
correspondence as a result cannot be interpreted as an 
earlier, pending unadjudicated claim for TDIU.  The earliest 
such recognizable date remains that of May 28, 1998, which 
for the reasons stated provides the relevant date of claim.  

The applicable laws and regulations that specify the 
procedures to assign effective dates by themselves clearly 
correspond to the present May 28, 1998 effective date. This 
does not end the inquiry though.  As the Board's 
characterization of this issue denotes, the Veteran has also 
alleged CUE in an April 1970 RO rating decision to the extent 
it denied service connection for a claimed nervous disorder.  
In filing a CUE claim and thereby formulating a collateral 
attack upon the finality of the April 1970 decision, the 
Veteran seeks to establish the reversal of that decisional 
outcome, i.e., a grant of service connection, in this case 
sought of Tourette's disorder with claimed secondary 
psychiatric manifestations.  He premises the contention of 
CUE on the argument that the RO incorrectly overlooked 
medical evidence of Tourette's syndrome that had its onset, 
or at the very least underwent substantial aggravation during 
the Veteran's military service, and instead improperly 
characterized his condition as a "psychoneurosis."  
Inherent in these contentions is the allegation that the RO 
improperly determined that a diagnosed neurological or 
psychiatric disorder that pre-existed the Veteran's service 
did not proceed to undergo in-service aggravation, and 
remained stable throughout.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998) (VA has a duty to fully and 
sympathetically develop a veteran's claim to its optimum).  
See also Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  The basis for CUE thus addresses not only the matter 
of whether the RO considered the correct diagnosis, but 
whether it sufficiently decided the subject of etiology of 
the claimed disorder. 

This contention as to CUE in the April 1970 rating decision 
is the first logical step in the Veteran's attempt to 
demonstrate entitlement to a TDIU at an earlier date.  In 
other words, by establishing an earlier effective date for 
the award of service connection, he could possibly obtain an 
earlier effective date for a TDIU.  Provided CUE were 
demonstrated in the prior RO decision, the Veteran would 
still have to meet the substantive criteria for a TDIU, as 
well to warrant that benefit at an earlier point in time.  
The Board will initially address the claim for CUE.  

As a general matter, previous RO decisions that were not 
timely appealed are final and binding on the veteran based on 
the evidence then of record and generally will be accepted as 
correct in the absence of CUE.  The prior decision will be 
reversed or amended only where the evidence establishes this 
error.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 
 
CUE is defined as a very specific and rare kind of error.  
"It is the kind of error, of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993). 
 
The Court has indicated that a three-pronged test is used to 
determine whether CUE was in a prior decision: (1) it must be 
determined whether either the correct facts, as they were 
known at the time, were not before the adjudicator (that is, 
more than a simple disagreement as to how the facts were 
weighed and evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; 
(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; and (3) a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc). 
 
In order for an alleged error to constitute CUE, it must have 
consisted of an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts, not merely misinterpretation of the facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992); 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  A claim 
of CUE on the basis that the previous adjudication at issue 
"improperly weighed and evaluated the evidence" does not 
satisfy the stringent legal requirements for CUE.  See Fugo, 
6 Vet. App. at 43.  A breach of VA's duty to notify and 
assist likewise does not constitute CUE.  See Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996); Caffrey v. Brown, 6 Vet. 
App. 377, 383-84 (1994).  This includes situations when the 
RO is alleged to have breached the duty to assist a veteran 
in obtaining relevant service medical records that may render 
a prior rating decision non-final, or another kind of "grave 
procedural error" ostensibly has occurred.  Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2003) (en banc) 
(overruling Hayre v. West, 188 F.3d 1327, 1334 (Fed Cir. 
1999)). 
 
However, the failure to apply a relevant law or regulation is 
an appropriate subject for a claim of CUE.  See Vargas- 
Gonzalez v. West, 12 Vet. App. 321, 329 (1999), citing Olson 
v. Brown, 5 Vet. App. 430, 433 (1993). 

The RO's April 1970 rating decision considered and denied 
claims for service connection for nerves and tics, and for 
active psychosis. The RO denied the claims on the basis that 
the medical evidence established psychiatric manifestations 
prior to service, and the psychiatric manifestations in 
service were a continuation of the pre-service symptoms with 
no increase in basic pathology.  Evidence then considered 
consisted of the Veteran's service treatment records (STRs), 
a post-service VA hospitalization report, and a June 1968 
private psychiatrist's report from prior to entrance into 
service.  The Veteran filed a timely NOD with that decision. 
The RO provided a March 1971 SOC on the issue of service 
connection for a nervous condition, however the Veteran did 
not file a timely Substantive Appeal as the final step 
necessary to complete an appeal to the Board.  See 38 C.F.R. 
§ 20.200 (appeal before Board consists of timely filed notice 
of disagreement in writing, and after the issuance of a 
statement of the case, a substantive appeal).  Hence, the 
April 1970 rating decision became final and binding upon the 
merits.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.201.

A subsequent RO rating decision dated from October 1971 
granted entitlement to nonservice-connected pension benefits, 
on the basis of diagnosed schizophrenic reaction, paranoid 
type with Tourette's syndrome.  The decision did not address 
the issue of service-connected disability compensation.

In August 1973, the Veteran filed a petition to reopen the 
April 1970 denial of service connection for a nervous 
disorder.  The additional evidence which had since been 
associated with the claims file consisted of a February 1973 
report of a one-day VA psychiatric hospitalization.  The RO 
denied the petition to reopen by an October 1973 rating 
decision.  Following notification of that decision the 
following month, the Veteran did not commence an appeal.  
There was no further development or action taken on the 
Veteran's claim until more recently, which resulted in the 
current May 28, 1998 effective date of service connection.

The applicable law at the time of the April 1970 decision 
provided, as it still does today, that service connection may 
be granted for any current disability that is the result of a 
disease contracted or an injury sustained while on active 
duty service.  38 U.S.C.A. §§ 310 (1970) (now 38 U.S.C.A. 
§ 1110); 38 C.F.R. § 3.303(a).  

Service connection is available for a preexisting condition 
provided it was aggravated during service beyond its natural 
progression.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service.  In order 
to rebut the presumption of aggravation, there must be clear 
and unmistakable evidence that the increase in severity was 
due to the natural progress of the disability.  38 C.F.R. § 
3.306(a).  

Also at that time, the applicable statute provided: Every 
veteran was presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 311 (1970) (now 38 U.S.C. § 1111). 
 
The factual record at the time of the April 1970 rating 
decision is extensive but warrants discussion as well.  
Service treatment history indicates that during an October 
1968 examination for purpose of service entrance there were 
no signs or symptoms of a psychiatric disorder.  A December 
1968 clinical record indicates the Veteran's report of a 
"nervous condition" involving shaking and dry grunts for 
six years under treatment before service.  The next month he 
sought treatment for a history of a nervous condition 
manifested as anxiety and affecting various pharyngeal 
nerves. 

In early May 1969, a mental health clinical record indicated 
that the Veteran had very severe multiple tics.  He appeared 
completely incapable of performing in the field, and in fact 
did not appear capable of performing Army occupational 
duties.  The report stated that the Veteran had experienced 
this condition for 6 years.  He had undergone private 
psychological treatment during service which apparently had 
not improved his condition.  A therapy program was 
recommended.  The diagnosis was multiple tics.  The treatment 
provider strongly recommended a change in military 
occupational specialty (MOS) from light weapons infantryman.  
The Veteran received a physical profile of S-3 for 
psychiatric impairment.  [There are six categories into which 
a physical profile is divided, otherwise referred to as 
PULHES. The P stands for physical capacity or stamina; the U 
for upper extremities; the L for lower extremities; the H for 
hearing and ear; the E for eyes; and the S stands for 
psychiatric. The number 1 indicates that an individual 
possesses a high level of medical fitness and, consequently 
is medically fit for any military assignment.]

The Veteran underwent a psychiatric hospitalization later 
that month for possible separation from service because of 
uncontrollable tics.  The records of hospitalization refer to 
the fact that the initial onset of abnormal and 
uncontrollable movements was at age 13.  The diagnosis was of 
multiple tics involving both upper extremities, neck and 
trunk.  He underwent another hospitalization for two days in 
June 1969, which indicated a physical examination within 
normal limits except for the presence of multiple involuntary 
muscular movements.  Since being on active duty, he had been 
unable to function in any capacity, but had been assigned to 
a duty station in Vietnam and had been evacuated to a 
military hospital in May of that year.  The diagnosis was 
psychoneurotic reaction, multiple tics.  The disorder was 
considered to have pre-existed service, and not to have 
manifested in the line of duty.

The Veteran underwent psychiatric evaluation for purpose of 
medical board proceedings in September 1969.  The diagnosis 
was of psychoneurosis, mixed, manifested by spasmodic 
movements of the arms, shoulder, and neck, and poor tolerance 
to stress, moderately severe.  The cause of stress was listed 
as routine military duty, and impairment for further military 
duty was marked.  There was a predisposition of a long 
history of generalized tics.  The Veteran received a 
denotation of a physical profile of S-4 for psychiatric 
impairment.  The Veteran's condition was deemed to have 
existed prior to service, and to have undergone aggravation 
due to service.  The recommendation was that the Veteran was 
considered unfit for military duty and that he should undergo 
separation from active duty service. 

The September 1969 separation examination stated a diagnosis 
and findings that were essentially similar to the above 
medical board report.  During proceedings held later that 
month the recommendation was approved that the Veteran 
undergo separation from service for medical reasons. 

Following separation from service, the Veteran underwent a 
one-month VA psychiatric hospitalization from December 1969 
to January 1970 for the diagnosis of anxiety reaction, 
chronic, moderate.  The primary complaint on admission was of 
a facial tic and anxiety.  According to the Veteran the 
facial tic developed while in basic training for the 
infantry.  He would jerk his head and make grunting noises, 
and this exposed him to the derision of his fellow trainees 
and non-commanding officers, who thought he was purposefully 
displaying the symptoms to avoid service.  The Veteran stated 
that when he returned home from Vietnam he could not keep a 
job because of the prominence of his symptoms.  On discharge 
from the VA hospital the Veteran was considered medically 
competent, and incapable of working for a period of 90 days 
post discharge.  

The March 1970 correspondence from V.C., a private 
psychiatrist, stated that he had not evaluated the Veteran 
since August 1968.  The psychiatrist enclosed the report of a 
mental health evaluation dated from June 1968.  As set forth 
in this report, the Veteran was then 18-years old and had 
been seen for the past five years.  The Veteran complained of 
nervousness, restlessness, difficulty sleeping and poor 
appetite.  While speaking, he would make a grunting sound, 
which increased in intensity and volume as he spoke.  The 
Veteran had quit grammar school in the 11th grade because he 
was not doing well and wanted to work.  His condition had 
started in the seventh grade.  Psychiatric examination 
revealed that the Veteran appeared restless and made grunting 
noises while he spoke.  Affect was not appropriate to the 
situation.  He denied any hallucinations and expressed ideas 
of reference as well as paranoid and persecutory ideas.  
Speech was coherent and relevant but not always logical.  He 
spoke in a softer tone than normal.  Mental trend was 
characterized by his feeling that he was nervous, got excited 
and irritable, had difficulty sleeping, and had loss of 
appetite for no apparent reason.  The diagnosis was 
schizophrenic reaction, paranoid.

The Board has closely reviewed the April 1970 RO rating 
decision and its underlying reasons and bases to ascertain 
whether there was any adjudicative error committed that 
constituted CUE, and finds that this was not the case.  The 
Veteran's contention that the RO essentially misapplied the 
principles pertaining to aggravation of a pre-existing 
disability is an argument that the RO did not properly apply 
pertinent law and regulations.  There is no corresponding 
assertion that the complete facts were not before the case 
adjudicator.  Consequently, the operative question is whether 
the RO correctly determined that the Veteran had a pre-
existing psychiatric condition which did not undergo 
quantifiable in-service aggravation as defined under the 
applicable law.  In reaching this determination, as stated, 
the inquiry is limited to that evidence which was on file at 
the time of the April 1970 rating decision.    

There is no basis to find upon analysis of the factual record 
that the April 1970 rating decision was clearly flawed or 
undebatably erroneous in concluding the Veteran had a pre-
existing condition which did not undergo permanent worsening 
in service.  As an initial matter, there is definitive 
evidence of a pre-existing disorder involving Tourette's 
syndrome and related mental health treatment.  This is shown 
by the Veteran's statement on several psychiatric evaluations 
in service alluding to a six-year prior treatment history.  
Also, a June 1968 private psychiatric evaluation diagnosed a 
schizophrenic reaction and observed several symptoms that 
were present of Tourette's syndrome, and noted relevant 
treatment for the previous five years.  While the Veteran's 
October 1968 service entrance examination was absent 
pertinent findings or diagnoses as to immediately rebut the 
presumption of soundness, that does not exclude the 
possibility of a pre-existing disorder.  Rather, based on 
documented medical history there was clear and unmistakable 
evidence demonstrating that the claimed disorder existed 
before acceptance and enrollment into service.  38 U.S.C.A. § 
311 (1970).  Thus, there was sufficient justification to find 
that a pre-existing disorder was shown.

The Board further finds that there was no misapplication of 
law pursuant to the RO's conclusion that the Veteran's pre-
existing disorder did not undergo aggravation.  In this 
instance, the medical evidence prior to service already 
established that the Veteran had several of the neurological 
and identified psychological symptoms which later manifested 
during service.  The applicable regulation, 38 C.F.R. § 
3.306(a), provides that any increase in disability does not 
categorically denote aggravation if otherwise due to the 
natural disease process.  There is no conclusive means from 
the record to show that his symptoms during service were not 
extenuating circumstances of the natural disease process.  
While it is possible that there was a worsening incidental to 
his service, there is contrary evidence indicating even prior 
to service some level of occupational difficulties and 
severity of symptomatology.  The RO's finding that the 
Veteran's symptoms in service represented a continuation of 
earlier symptoms, and thus not aggravation, is not a flawed 
interpretation of section 3.306, particularly given the 
available June 1968 psychiatrist's report from prior to 
service.  

The fact that a September 1969 Medical Board report stated 
that there had been aggravation should not be determinative 
either, given that this assessment was not made with the 
opportunity to review the June 1968 psychiatrist's report, or 
to address the definition of aggravation for VA purposes 
which takes into account and excludes worsening due to the 
natural progress of a claimed disorder.  Although the Veteran 
may be correct in stating there was misdiagnosis of his 
condition by service treatment providers on one or more 
occasions, there is still no evidence of marked increase in 
symptomatology that clearly occurred during service.  In 
reviewing the treatment history, the purpose is not to 
reweigh the relevant facts, since a disagreement with how 
that was accomplished is not grounds for CUE.  Instead, it is 
sufficient that there was no manifest or obvious error in how 
the relevant law was applied, as to find that the decision in 
question was not clearly erroneous.
Consequently, the Board cannot conclude that there was CUE in 
the RO's April 1970 rating decision.  

There is additional medical evidence which although it lent 
some further degree of evidentiary support to the Veteran's 
claim was not initially obtained until just shortly after the 
April 1970 rating decision.  A May 1970 report from a 
psychiatrist at the Brooklyn VA Medical Center (VAMC) stated 
that he had treated the Veteran since January of that year, 
and expressed the opinion that the Veteran's "nervous 
condition was severely aggravated by his connection to 
service."  The psychiatrist further questioned whether the 
Veteran should have ever been sent into active duty, and 
recommended the Veteran receive compensation for an oversight 
on the part of the Army that seriously aggravated his 
condition.

While clearly supportive of the Veteran's claim, this report 
was created just subsequent to the RO's April 1970 decision, 
and was not part of the evidence then of record.  
Unfortunately, this May 1970 VA psychiatrist's record was not 
actually associated with the claims file until March 2002, as 
part of the Veteran's Social Security Administration file.  
As a result, the May 1970 report was not available either 
when the RO in October 1973 denied a petition to reopen a 
claim for service connection for a psychiatric disorder.  
While the Veteran had made the RO aware of his VA outpatient 
treatment in his August 1973 petition to reopen, even if 
hypothetically he also were to claim error with the October 
1973 rating decision, the RO's failure to obtain complete 
outpatient records as an alleged breach of the duty to assist 
would not constitute a basis for CUE under relevant law.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003).  In any 
event, for purposes of the instant claim, the May 1970 
psychiatrist's report cannot be of assistance in attempting 
to demonstrate CUE in the prior April 1970 rating decision.

Since a finding of CUE has not been established in the RO's 
April 1970 rating decision, this decision still be considered 
final, and the current effective date of May 28, 1998 for 
service connection for Tourette's disorder with associated 
psychiatric manifestations remains applicable.  The Veteran 
does not have any other service-connected disability with an 
effective date preceding May 28, 1998.  Hence, there is no 
possible basis upon which to assign a TDIU before that date.  
A TDIU by definition is a total disability rating premised 
upon unemployability due to service-connected disability, and 
absent any service-connected disability as a predicate, a 
TDIU cannot be assigned.  It follows that the effective date 
for a TDIU remains May 28, 1998, consistent with the initial 
effective date for service connection for Tourette's syndrome 
and other claimed disorders. 

On the basis of the above, the current effective date of May 
28, 1998 for a TDIU represents the earliest such date that is 
available under the law, including when accounting for the 
Veteran's allegation of CUE in a prior April 1970 rating 
decision.  While the Board has duly considered the Veteran's 
allegations in this matter, the law and regulations governing 
the assignment of effective dates are binding as to the 
outcome of this claim.  38 U.S.C.A. § 7104(c).  The claim on 
appeal for an earlier effective date for assignment of a TDIU 
is therefore denied.


ORDER

The claim for an effective date earlier than May 28, 1998 for 
the grant of a TDIU, to include on the basis of CUE in an 
April 1970 RO rating decision, is denied. 



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


